Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 1 of 12 PageID #: 256




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 NEXTGEAR CAPITAL, INC.,              )
                                      )
                   Plaintiff,         )
                                      )
                v.                    )              No. 1:20-cv-00354-TWP-DLP
                                      )
 PREMIER GROUP AUTOS, LLC,            )
 JAMES M BLACKBURN,                   )
 EDWARD A KESSLER,                    )
                                      )
                   Defendants.        )
                                      )
                                      )
 JAMES M BLACKBURN,                   )
 PREMIER GROUP AUTOS, LLC,            )
                                      )
                   Counter Claimants, )
                                      )
                v.                    )
                                      )
 NEXTGEAR CAPITAL, INC.,              )
                                      )
                   Counter Defendant. )

                            REPORT AND RECOMMENDATION

         This matter comes before the Court on the Plaintiff’s Motion to Stay

 Proceeding to Compel Arbitration, Dkt. [18]. The motion was referred to the

 Undersigned for a report and recommendation.

    I.      Background

         On December 18, 2019, Plaintiff NextGear Capital, Inc. (“NextGear”) filed a

 complaint in Indiana state court against the Defendants, Premier Group Autos,

 LLC, James M. Blackburn, and Edward A. Kessler, alleging that they breached a
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 2 of 12 PageID #: 257




 contract and guaranty agreement. (Dkt. 1). NextGear contends that it entered into a

 Demand Promissory Note and Loan and Security Agreement with Defendant

 Premier, wherein Premier granted NextGear a security interest in all its assets.

 (Dkt. 1-3). In exchange, Plaintiff advanced funds to Premier and other third parties

 on Premier's behalf. (Id). Defendants Blackburn and Kessler, employees of Premier,

 executed personal guaranties and agreed to the prompt and full payment of all

 liabilities. (Id). Plaintiff asserts that Premier defaulted on the Promissory Note by

 failing to make payments and brings a claim for breach of contract against Premier

 and breach of guaranty against Blackburn and Kessler. (Dkt. 1-3). On January 31,

 Defendants removed the matter to this Court. (Dkt. 1). The Court promptly

 scheduled an initial pretrial conference for March 17, 2020, which was continued to

 April 17, 2020 on request of the parties. (Dkts. 7, 17).

          On March 5, 2020, the Plaintiff filed the present motion to compel arbitration

 and stay this action pending arbitration. (Dkt. 18). Defendants Blackburn and

 Premier Group Autos, LLC did not file a response and the deadline for doing so has

 now passed. Defendant Kessler opposes the Plaintiff’s motion on two grounds: 1)

 Plaintiff waived the right to arbitration by filing suit in Hamilton County, Indiana;

 and 2) the arbitration clause language in the parties’ contract is permissive, not

 mandatory. (Dkt. 22). On August 11, 2020, the parties participated in oral

 argument before the Undersigned. (Dkt. 40).

    II.      Arbitration Agreement

          The parties’ Promissory Note contains an arbitration provision that states:
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 3 of 12 PageID #: 258




 DISPUTE RESOLUTION; WAIVER OF CLASS ACTION RIGHTS.

 (a)
       In most cases, any disputes or claims that Borrower may have can be resolved
       quickly and to Borrower’s satisfaction by contacting Lender regarding such
       dispute or claims. In the unlikely event that Lender is unable to resolve a dispute
       or claim that Borrower may have, Borrower agrees to arbitrate any such dispute
       or claim in accordance with this Section 22. This agreement to arbitrate is
       intended to be broadly interpreted, and includes (i) all disputes, claims and
       counterclaims arising out of or relating to this Note or any other Loan Document
       or any aspect of Borrower’s past, present or future relationship with Lender,
       whether based in contract, tort, statute, fraud, misrepresentation or any other
       legal theory; (ii) all disputes, claims and counterclaims that may have arisen prior
       to the Effective Date or from any prior dealings, contract or agreement between
       Borrower and Lender (including all disputes, claims and counterclaims relating
       to any marketing or advertising by Lender); and (iii) any disputes, claims and
       counterclaims that may arise after the termination of this Note and any other
       Loan Document. Additionally, Borrower acknowledges that Lender may (BUT
       SHALL IN NO EVENT BE REQUIRED TO) arbitrate any dispute or claim that
       it may have against Borrower, with any such arbitration being governed by the
       provisions of this Section 22. BY AGREEING TO ARBITRATION, BORROWER
       UNDERSTANDS AND AGREES THAT IT IS WAIVING ITS RIGHTS TO
       MAINTAIN OTHER AVAILABLE RESOLUTION PROCESSES, SUCH AS
       COURT ACTION (INCLUDING A JURY TRIAL) OR ADMINISTRATIVE
       PROCEEDING, IN ORDER TO SETTLE OR RESOLVE DISPUTES OR ANY
       CLAIMS AGAINST LENDER. ARBITRATION IS DIFFERENT THAN A COURT
       ACTION, AND THE RULES IN ARBITRATION ARE DIFFERENT THAN THE
       RULES THAT APPLY IN COURT. THERE IS NO JUDGE OR JURY IN
       ARBITRATION, AND REVIEW IS LIMITED, BUT AN ARBITRATOR CAN
       AWARD THE SAME DAMAGES AND RELIEF AS A COURT, SUBJECT TO
       THE AGREED TERMS AND LIMITATIONS IN THIS NOTE. Borrower, at its
       election, may opt-out of the arbitration provisions set forth in Sections 22(a), 22(c)
       and 22(d) by providing written notice of its election to opt-out no later than thirty
       (30) days after the Effective Date, which notice shall be provided to Lender
       pursuant to Section 15 (“Opt-Out Notice”), provided that such Opt-Out Notice
       shall become effective only upon Borrower’s receipt of written confirmation from
       Lender that such "Opt-Out Notice has been received by Lender within the
       required time period. Borrower acknowledges and agrees that, irrespective of any
       Opt-Out Notice or any written confirmation thereof, Borrower shall in all events
       be subject to the provisions of Section 22(b).

 (b)
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 4 of 12 PageID #: 259



       ANY ARBITRATION OR OTHER LEGAL PROCEEDING OF ANY TYPE OR
       NATURE ARISING UNDER OR RELATING TO THIS NOTE OR ANY OF THE
       OTHER LOAN DOCUMENTS, OR TO ANY ASPECT OF BORROWER’S PAST,
       PRESENT OR FUTURE RELATIONSHIP OR ACTIVITIES WITH OR
       INVOLVING LENDER (INCLUDING ANY MARKETING ACTIVITIES OR
       SOLICITATIONS BY OR ON BEHALF OF LENDER), WILL TAKE PLACE ON
       AN INDIVIDUAL BASIS. CLASS ARBITRATIONS AND CLASS ACTIONS OF
       ANY KIND (WHETHER PURSUED THROUGH ARBITRATION OR
       THROUGH THE COURTS) ARE NOT PERMITTED. BORROWER AGREES
       THAT IT MAY BRING CLAIMS AGAINST LENDER ONLY IN ITS
       INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER
       IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING,
       BORROWER AGREES THAT, BY ENTERING INTO THIS NOTE, BORROWER
       IS WAIVING ITS RIGHT TO PARTICIPATE IN ANY CLASS ACTION OR
       OTHER    SIMILAR    REPRESENTATIVE    PROCEEDING.     UNLESS
       CONSENTED TO IN WRITING BY LENDER, THE ARBITRATOR MAY NOT
       CONSOLIDATE MORE THAN ONE PERSON’S CLAIMS, AND MAY NOT
       OTHERWISE PRESIDE OVER ANY FORM OF A REPRESENTATIVE OR
       CLASS PROCEEDING. BORROWER ACKNOWLEDGES AND AGREES THAT
       THE SIZE OF BORROWER’S CREDIT LINE, THE INTEREST RATE TO
       WHICH ADVANCES ARE SUBJECT AND CERTAIN FEES CHARGED TO
       BORROWER, AS WELL AS THE SIZE AND DATES OF SPECIFIC
       ADVANCES, ARE UNIQUE TO AND NEGOTIATED BY BORROWER, AND
       THAT SUCH FACTORS WILL AND DO VARY AMONG BORROWERS.
 (c)
       Any dispute or claim subject to arbitration pursuant to this Section 22 shall be
       submitted to binding arbitration administered by the Judicial Arbitration and
       Mediation Service (“JAMS”) pursuant to its Comprehensive Arbitration Rules
       and Procedures as then in effect (the “JAMS Comprehensive Rules”); provided,
       however, that any dispute or claim that is subject to arbitration pursuant to this
       Section 22 and that involves disputes or claims where the aggregate amount
       reasonably in dispute or controversy is less than $100,000, shall be submitted to
       binding arbitration administered by JAMS pursuant to its Streamlined
       Arbitration Rules and Procedures as in effect on the Effective Date (the “JAMS
       Streamlined Rules”). The disputes and claims subject to arbitration pursuant to
       this Section 22 will be resolved by a single arbitrator selected pursuant to the
       JAMS Comprehensive Rules or the JAMS Streamlined Rules, as the case may
       be. The arbitrator shall be bound by and shall strictly enforce the terms of this
       Note and the other Loan Documents and may not limit, expand, or otherwise
       modify any term or provision of this Note or any other Loan Document or any
       other contract or document between Borrower and Lender. The arbitrator shall
       not have the power to award to Borrower any damages that are excluded or that
       have been waived by Borrower under this Note or any other Loan Document,
       and Borrower irrevocably waives any claim that it may have thereto. The
       arbitrator shall not have the power to order pre-hearing discovery of documents
       or the taking of depositions. The arbitrator shall render a written decision within
       six (6) months after being selected. Any arbitration will be held in Indianapolis,
       Indiana (or its greater metro area). Each Party will bear its own expenses in the
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 5 of 12 PageID #: 260




        arbitration and will share equally the costs of the arbitration; provided, however,
        that the arbitrator may, in his or her discretion, award costs and fees to the
        prevailing Party. The result of any arbitration shall be final and binding upon
        the Parties. Judgment upon any arbitration award may be entered in any court
        having jurisdiction over the award or over the applicable party or its assets.

 (d)
        This Note and the other Loan Documents evidence transactions in interstate
        commerce, and thus the Federal Arbitration Act governs the interpretation and
        enforcement of this Section 22, notwithstanding the provisions of Section 20.

       III.   Legal Standard

          A court must compel arbitration under the Federal Arbitration Act (“FAA”)

 where: (1) a valid agreement to arbitrate exists; (2) the dispute falls within the

 scope of that agreement; and (3) a party has refused to proceed to arbitration in

 accordance with the arbitration agreement. Zurich Am. Ins. Co. v. Watts Indus.,

 Inc., 466 F.3d 577, 580 (7th Cir. 2006). The FAA establishes a strong presumption of

 arbitrability. Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.

 614, 626 (1985).

          "Despite the federal policy favoring arbitration, a contractual right to

 arbitration can be waived." Kawasaki Heavy Indus., Ltd. v. Bombardier

 Recreational Prod., Inc., 660 F.3d 988, 994 (7th Cir. 2011). That waiver can be

 either explicit or inferred from a party's actions. Cabinetree of Wisconsin, Inc. v.

 Kraftmaid Cabinetry, Inc., 50 F.3d 388, 390 (7th Cir. 1995); St. Mary's Med. Ctr. of

 Evansville, Inc. v. Disco Aluminum Prods. Co., Inc., 969 F.2d 585, 587 (7th Cir.

 1992).
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 6 of 12 PageID #: 261




    IV.    Discussion

       In assessing the Plaintiff's request to stay this matter and compel the parties

 to arbitrate, the Court must first evaluate whether the three factors to compel

 arbitration are met, as outlined in Zurich Am. Ins. Co. v. Watts. Indus., 466 F.3d

 577, 580 (7th Cir. 2006). Defendant Kessler does not dispute that the parties'

 Promissory Note contains a valid arbitration agreement and that the arbitration

 agreement covers the dispute alleged in the Plaintiff's complaint. Thus, the Court

 must only address the third factor, whether there has been a demonstrated refusal

 to arbitrate.

       a. Defendants Premier and Blackburn's Refusal to Arbitrate

       “[U]nless and until an adverse party has refused to arbitrate a dispute

 putatively governed by a contractual arbitration clause, no breach of contract has

 occurred, no dispute over whether to arbitrate has arisen, and no harm has befallen

 the petitioner—hence, the petitioner cannot claim to be ‘aggrieved’ under the FAA.”

 Armbrister v. Pushpin Holdings, LLC, 896 F. Supp. 2d 746, 753 (N.D. Ill. 2012)

 (internal citation omitted); see also Moses H. Cone Mem'l Hosp. v. Mercury Const.

 Corp., 460 U.S. 1, 21 (1983) ("[a]n indispensable element of Mercury's cause of

 action under § 4 for an arbitration order is the Hospital's refusal to arbitrate").

       The Plaintiff does not allege in its brief or attach any exhibits to support a

 contention that Defendants Premier and Blackburn have refused to participate in

 arbitration. Both Premier and Blackburn failed to respond to the present motion to

 compel arbitration. At oral argument, however, counsel for Premier and Blackburn
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 7 of 12 PageID #: 262




 indicated to the Court that his clients were neither in favor of nor opposed to

 participating in arbitration. Without a definitive showing that the Plaintiff has been

 aggrieved by the failure, neglect, or refusal of Defendants Premier and Blackburn to

 participate in arbitration, Plaintiff has not shown that it is entitled to relief under §

 4 of the FAA. Thus, the Plaintiff has failed to satisfy the third prong, and the Court

 should decline to compel Defendants Premier and Blackburn to arbitrate.

        b. Defendant Kessler

        Through Kessler's response brief in opposition to arbitration and his

 presentation at oral argument, the Court understands Kessler to refuse to arbitrate

 because the Plaintiff has allegedly waived the right to arbitrate. Defendant does not

 contest that all three elements of the Zurich analysis are satisfied, but argues that

 the Court should not compel arbitration because the Plaintiff waived the right to

 arbitrate by filing this case in Indiana state court. (Dkt. 22 at 3-4). By choosing to

 proceed with litigation, Kessler maintains that the Plaintiff has acted inconsistently

 with its claimed right to arbitration. (Id. at 4-5). The Plaintiff contends in response

 that it did not act inconsistently with an intent to arbitrate simply by filing in state

 court; rather, within three months of filing suit and within five weeks of the matter

 being removed to federal court, and prior to the Defendants filing a response to the

 Complaint, the Plaintiff filed the present motion to compel arbitration. (Dkt. 27 at

 1-2). Plaintiff further maintains that it acted diligently and that there would be no

 prejudice to the Defendants if the Court granted the motion to compel arbitration.

 (Id. at 3).
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 8 of 12 PageID #: 263




       Defendant Kessler does not allege that the Plaintiff expressly waived the

 right to arbitrate, thus the Court must determine whether waiver can be inferred

 from Plaintiff's actions. “[A] court must presume that a party implicitly waived its

 right to arbitrate when it chooses a judicial forum for the resolution of a dispute.”

 Grumhaus v. Comerica Sec., Inc., 223 F.3d 648, 650 (7th Cir. 2000); see also

 Cabinetree of Wisconsin, Inc. v. Kraftmaid Cabinetry, Inc., 50 F.3d 388, 390 (7th Cir.

 1995) (“…invoking judicial process is presumptive waiver."). While the courts have

 an interest in enforcing a party's choice of forum and not allowing parties to change

 course midstream, Grumhaus, 223 F.3d at 650, the Seventh Circuit recognizes that

 there are "a variety of circumstances which may make the case abnormal, and [in

 those circumstances] the district court should find no waiver or should permit a

 previous waiver to be rescinded." Cabintree, 50 F.3d at 391.

       In considering whether a waiver of the right to arbitrate may be implied, the

 Court must look to the totality of the circumstances to determine whether a party

 has acted inconsistently with the right to arbitrate. Smith v. GC Servs. Ltd. P'ship,

 907 F.3d 495, 499 (7th Cir. 2018) (citing Kawasaki, 660 F.3d at 994). A totality of

 the circumstances analysis looks to several factors, including whether the party

 attempting to invoke arbitration acted diligently in doing so, whether the invoking

 party participated in litigation, substantially delayed its request for arbitration, or

 participated in discovery. St. Mary's, 969 F.2d at 589-91. The Court also considers

 the degree of prejudice that would be suffered by the non-moving party, although
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 9 of 12 PageID #: 264




 this Circuit does not require a showing of prejudice to find waiver. Kawasaki, 660

 F.3d at 994.

       Defendant Kessler argues that Plaintiff's decision to file its claim in Indiana

 state court is inconsistent with an intent to arbitrate. (Dkt. 22 at 5). The Plaintiff

 maintains, especially with regard to Plaintiff's diligence and any prejudice to the

 Defendants, that the totality of the circumstances demonstrates that NextGear has

 not acted inconsistently with the intent to arbitrate. (Dkt. 27 at 2).

       As noted previously, the Plaintiff filed suit in Indiana state court on

 December 18, 2019, and the Defendants removed the case to this Court on January

 31, 2020. Plaintiff filed the present motion to compel arbitration on March 5, 2020,

 before any Defendant had answered, the Court held its initial pretrial conference,

 and any discovery had yet to be conducted. The Plaintiff did not substantially delay

 its request for arbitration, filing it a mere five weeks after the Defendants removed

 the matter to this Court. Instead, the Plaintiff invoked the right to arbitrate before

 the Court conducted an initial pretrial conference and discovery commenced.

 Similarly, because at the time this motion was filed no Defendant had responded to

 the Plaintiff's complaint, discovery had not yet begun, and no deadlines had been

 established nor have been established, the Defendants cannot be said to be

 prejudiced by the Plaintiff's request to arbitrate.

       A review of those individual factors appears to weigh in favor of the Plaintiff,

 but by considering those factors in their totality and in the context of the case at

 large, a different conclusion is warranted. "The central question is whether the
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 10 of 12 PageID #: 265




  party against whom the waiver is to be found intended its selection and not whether

  either party would be prejudiced by the forum change." Grumhaus, 223 F.3d at 650.

  The Plaintiff's participation in litigation began with its decision to file suit in state

  court instead of requesting arbitration proceedings. Although its participation after

  filing suit has been negligible, the mere fact of filing in state court demonstrates the

  Plaintiff's clear intention to proceed in a judicial forum rather than in arbitration.

        While there are special circumstances that may absolve the Plaintiff of this

  waiver, the Undersigned does not find any applicable here. The Plaintiff has failed

  to demonstrate any concerns or conditions that prevented it from pursuing

  arbitration rather than a judicial forum at the outset. There have been no

  unexpected developments in the case that have altered the Plaintiff's view of its

  right to arbitrate. Moreover, the Plaintiff has provided no reason or justification,

  other than timing, for its decision to first file its complaint in a judicial forum and

  now request to pursue arbitration.

        The Plaintiff had the option in December 2019 of proceeding with arbitration

  or in court and, absent extraordinary circumstances which are not presented here,

  the Plaintiff should be bound by its election to proceed in a judicial forum. See

  Cabinetree, 50 F.3d at 391. Thus, the Court should conclude that the Plaintiff has

  acted inconsistently with the right to arbitrate and, thus, has waived the right to

  arbitrate.
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 11 of 12 PageID #: 266




          c. Permissive Arbitration Clause

          Although the Court should conclude that the Plaintiff has waived the right to

  arbitrate, the Undersigned will consider Defendant Kessler's final argument, which

  was included in a very short paragraph at the end of his response brief, and alleges

  that the plain language of the arbitration clause indicates that arbitration can be

  permitted, but not mandated. (Dkt. 22 at 5). The Defendant does not develop this

  argument or provide any factual or legal support; as stated previously, undeveloped

  arguments are ordinarily waived. Nevertheless, the Court can resolve Defendant's

  argument in short order. The arbitration clause in the parties' Promissory Note

  indicates that Plaintiff may arbitrate any claim it has against the Defendants, but

  that it shall not be required to arbitrate. (Dkt. 1-3 at 18). The Defendant

  misconstrues the purpose of this clause – it simply states that the Plaintiff is not

  required to arbitrate, but can request arbitration of its claim if it so chooses. In this

  case, the Plaintiff has attempted to ask the Court to choose arbitration. Regardless

  of the outcome, the Plaintiff was entitled to make that choice.

     V.      Conclusion

          The Court should conclude that the Plaintiff waived the right to arbitrate

  and, therefore, the Undersigned recommends that Plaintiff’s Motion to Stay

  Proceeding to Compel Arbitration, Dkt. [18], be DENIED. The parties should be

  required to file a proposed case management plan within seven (7) days of the

  Court's order.
Case 1:20-cv-00354-TWP-DLP Document 42 Filed 08/25/20 Page 12 of 12 PageID #: 267




        Any objections to the Magistrate Judge’s Report and Recommendation must

  be filed in accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). Failure to

  file objections within fourteen days after service will constitute a waiver of

  subsequent review absent a showing of good cause for such failure.

        So RECOMMENDED.


         Date: 8/25/2020




  Distribution:

  All ECF-registered counsel of record via email
